Contacts:Carol K. Nelson, CEO Lars Johnson, CFO 425.339.5500 www.cascadebank.com NEWS RELEASE Cascade Financial Third Quarter Earnings Per Share Increased 16%, Net Income Grew 14% as Credit Quality Remains Strong Everett, WA – October 23, 2007 – Cascade Financial Corporation (NASDAQ: CASB), parent company of Cascade Bank, today reported that solid growth in loans and deposits contributed to a 16% increase in earnings per share in the third quarter of 2007, compared to the third quarter of 2006.Cascade’s net income increased 14% to $3.8 million, or $0.31 per diluted share in the third quarter of 2007, compared to $3.3 million, or $0.27 per diluted share, in the third quarter of 2006.For the first nine months of 2007, net income grew 18% to $11.5 million, or $0.94 per diluted share, compared to $9.8 million, or $0.79 per diluted share, in the first nine months of 2006. “We achieved our financial targets for the quarter by delivering excellent service to an expanding customer base and maintaining solid asset quality,” stated Carol K. Nelson, President and CEO. “Our record levels of loans outstanding and deposits produced record earnings.We have maintained excellent credit quality and improved our net interest margin for both the year-over-year quarter and nine months ended September 30, 2007.” “The pace of growth in the local economy is moderating,” added Nelson.“The Puget Sound region continues to experience solid job growth and continued low unemployment.We are capitalizing on the opportunities in this dynamic market, growing our commercial loan portfolio while maintaining solid underwriting standards.Loan balances rebounded from the loan repayments of the second quarter and set a new record for loans outstanding.” 3Q07 Financial Highlights:(Compared to 3Q06) · Earnings per diluted share increased 16%. · Net income grew 14%. · Total loans increased 8% to $1.08 billion. · Core commercial loan portfolio (construction, business and commercial real estate) increased 14% to $940 million. · Loan originations increased 49% to $168 million. · Credit quality remained very strong: · Nonperforming assets were 0.05% of total assets at quarter-end. · Net charge-offs were only 0.03% of total loans. Balance Sheet Management Growth in construction lending fueled an increase in total loans outstanding, which were up $55 million as of September 30, 2007, compared to June 30, 2007.As of September 30, 2007, total loans were up 8% for the 12 month period.Excluding a $34.1 million commercial real estate loan sale in the fourth quarter of 2006, total loans would have increased by 12% year-over-year. Total loan originations were $168 million in the third quarter of 2007, a 49% increase compared to $113 million in the third quarter of 2006.For the first nine months of 2007, new loan originations totaled $477 million, a 37% increase over $349 million in the first nine months of 2006. Cascade’s construction loans outstanding increased to $356 million, a 47% increase over September 30, 2006.Business loans grew 5% over the same period to $464 million.Commercial real estate loans decreased 17% to $120 million and multifamily loans decreased 72% to $11.5 million, reflecting the loan sale in the fourth quarter of 2006 and a prepayment of $12 million in the second quarter of 2007.Total retail loans, which include single-family mortgages as well as home equity and other consumer loans, remained unchanged at $124 million from the end of September 2006 to the end of September 2007. “As the economy slows, we expect the growth in the construction portfolio to slow as well,” stated Lars Johnson, Chief Financial Officer.“We are continuing to look for new opportunities and niches that will provide us with good risk adjusted spreads while being very cautious in this part of the credit cycle.” Core commercial loans, which include business, construction, and commercial real estate, increased 14% to $940 million at quarter-end, from $827 million at the end of September 2006.These loans now account for 87% of total loans, compared to 83% of total loans at September 30, 2006. (more) Cascade Financial- 3Q07 Results October 23, 2007 Page 2 The following table shows loans in each category:(% of total loans) LOANS($ in 000s) September 30, 2007 June 30, 2007 September 30, 2006 Business $ 464,314 43 % $ 453,186 44 % $ 440,586 44 % R/E construction 356,064 33 % 323,417 32 % 241,951 24 % Commercial R/E 119,890 11 % 110,561 11 % 144,313 15 % Multifamily 11,506 1 % 12,727 1 % 41,070 4 % Retail 123,648 12 % 120,212 12 % 123,937 13 % Total loans $ 1,075,422 100 % $ 1,020,103 100 % $ 991,857 100 % Total deposits increased 8% to $907 million at the end of September 2007, compared to $840 million a year earlier.Personal checking balances have grown by 4% and business checking balances have increased by 3% over the past year.On a linked quarter basis, personal checking account balances declined 6% as a few large accounts moved funds to higher yielding accounts.The implementation of Business High Performing Checking contributed to growth in business checking account balances, which were up 9% from June 30, 2007.“With the prospect of lower short term rates due to a lower fed funds rate, we lowered our CD rates and our balances dropped.We are seeking money market deposits whose price would adjust more quickly than CD’s if rates continue to drop,” added Nelson.“As a result, savings and money market account balances have grown by 26% over the past year.” Deposits by category:(% of total deposits) DEPOSITS ($ in 000s) September 30, 2007 June 30, 2007 September 30, 2006 Personal checking accounts $ 57,740 6 % $ 61,125 7 % $ 55,510 7 % Business checking accounts 84,451 9 % 77,810 9 % 81,956 10 % Savings and MMDA 330,031 37 % 301,923 34 % 262,206 31 % CDs 434,503 48 % 457,050 51 % 440,434 52 % Total deposits $ 906,725 100 % $ 897,908 100 % $ 840,106 100 % Total assets increased 5% to $1.38 billion at quarter-end compared to $1.32 billion a year earlier.The investment portfolio (which includes Federal Home Loan Bank stock) decreased to $225 million compared to $243 million a year earlier, as the proceeds from maturing and/or sold investments were used to fund loan growth.“The investment portfolio grew by $8.2 million on a linked quarter basis as we moved that amount out of interest bearing deposits into higher yielding, long term securities,” Johnson said. Federal Home Loan Bank advances declined by $36 million to $197 million compared to September 30, 2006.Advances were unchanged compared to the end of June 30, 2007.Repurchase agreements increased $25 million in 3Q07 as an existing agreement allowed our counterparty the option to increase the amount outstanding under the agreement by that amount. Stockholders’ equity increased 6% to $119 million, compared to $112 million at the end of September 2006.Book value per share grew to $9.89 at quarter-end, from $9.31 a year ago.Tangible book value was $7.79 per share at the end of the quarter, compared to $7.15 a year earlier.Cascade remains well capitalized for regulatory purposes with a Tier 1 Capital ratio of 8.94%.During the quarter, the Company repurchased approximately 27,375 shares of Cascade Financial stock under its approved buyback program at an average price of $15.79 per share. Asset Quality Cascade’s asset quality remained very strong at the end of the third quarter.Nonperforming loans (NPLs) were $625,000 at the end of the third quarter compared to $955,000 at the end of the preceding quarter and $112,000 at the end of the third quarter of 2006.NPLs represented 0.06% of total loans at quarter-end, compared to 0.09% three months earlier and 0.01% a year earlier.Cascade had no other real estate owned or foreclosed assets on its books at September 30, 2007.Of nonperforming loans, $568,000 were business loans and $57,000 were installment loans.Nonperforming assets were 0.05% of total assets, compared to 0.07% at the end of the preceding quarter, and 0.01% a year ago.Net charge-offs (NCOs) were $302,000 in the quarter, or 0.03% of total loans, compared to $75,000 in the second quarter of 2007 and $33,000 in the third quarter a year ago.The majority of the charge-offs consisted of two business loans that had a combined charge-off of $229,000.These loans had been previously categorized as nonperforming.The charge-off of these loans is the primary reason nonperforming loan totals dropped during the quarter. “We are maintaining a close eye on the economy, credit trends and loan quality.The economy in our market area remains solid and we believe our credit costs will remain low on a relative and absolute basis,” Nelson added. (more) Cascade Financial- 3Q07 Results October 23, 2007 Page 3 During the third quarter, the provision for loan losses increased to $350,000, compared to $250,000 in the preceding quarter and $300,000 in the third quarter last year.The allowance for loan losses, including allowance for off-balance sheet loan commitments, totaled $11.4 million at quarter-end, equal to 1.06% of total loans and well in excess of nonperforming loans. Operating Results Third quarter net income was driven by a 9% increase in net interest income, which grew to $10.8 million, compared to $10.0 million for the third quarter of 2006.Other income increased 20% to $1.9 million for the quarter, compared to $1.6 million in the third quarter a year ago, including the net fair value gain of approximately $281,000.Of that gain, $256,000 represented the reduction in the carrying value of the junior subordinated debentures issued by Cascade Capital Trust I, which is accounted for using the fair value method.Without that gain, other income increased 3%, primarily due to an increase in checking fees.These fees increased 10% from the third quarter last year. Year-to-date, net interest income increased 10% to $32.1 million compared to $29.2 million in the first nine months of 2006.Other income increased 29% to $5.8 million for the first nine months of 2007 compared to $4.5 million in the first nine months of 2006, including the net fair value gain of approximately $934,000.Without the net fair value gain, other income increased 8%, primarily due to the 12% increase in checking fees. Total other expenses were up 6% to $6.7 million in the third quarter of 2007, compared to $6.3 million in the same quarter last year.Of the $375,000 increase in expense, $203,000 represents increased compensation expense, due to increased incentive payments to loan originators.Year-to-date, total other expenses increased 8% to $19.7 million compared to $18.3 million in the first nine months of 2006.The rise in total other expenses was primarily related to a $509,000 increase in compensation expense in the first nine months of 2007. Net Interest Margin & Interest Rate Risk “Despite the credit crunch and upheaval in the sub-prime and leveraged buyout markets, loan pricing remained very competitive in our market.Nonetheless, our margin expanded 13 basis points to 3.37% compared to the third quarter of 2006, and was unchanged from the second quarter of 2007,” Johnson said.“Our yield on loans decreased 9 basis points from the prior quarter but increased 30 basis points from the same quarter in 2006.Our year-over-year comparisons were aided by the growth in our loans tied to the prime rate.On a sequential quarter basis, the loan yield dropped due to the lower recognition of deferred loan fees, which are accounted for as interest income.Some large loan prepayments in the second quarter of 2007 generated a higher than normal recognition of deferred fees.Our deposit costs actually decreased 5 basis points from the prior quarter, but were up 35 basis points compared to last year.The FAS 159 transactions also allowed us to increase the yield on our investment portfolio and lower the cost of our advances.”The net interest margin was 3.37% in the third quarter, compared to 3.37% in the preceding quarter and 3.24% in the same quarter last year.For the first nine months of 2007, the net interest margin was 3.33% compared to 3.28% in the first nine months of 2006. 3Q07 2Q07 1Q07 4Q06 3Q06 2Q06 1Q06 4Q05 3Q05 Asset yield 7.29% 7.30% 7.17% 7.03% 6.95% 6.76% 6.53% 6.41% 6.33% Liability cost 4.42% 4.39% 4.38% 4.26% 4.15% 3.94% 3.60% 3.50% 3.28% Spread 2.87% 2.91% 2.79% 2.77% 2.80% 2.82% 2.93% 2.91% 3.05% Margin 3.37% 3.37% 3.26% 3.23% 3.24% 3.24% 3.31% 3.29% 3.41% “In terms of ability to sustain our margin, our interest rate risk models generally show that we still have only moderate exposure to interest rates movements,” Johnson said.“However, the competition for loans and deposits remains intense which will continue to pressure our spreads.” Performance Measures In the third quarter, Cascade’s return on average GAAP equity (ROE) was 12.8%, compared to 12.1% a year earlier.Year-to-date, ROE was 13.3% compared to 12.2% in the first nine months of 2006.Return on average tangible equity (ROTE) was 16.4% for the third quarter of 2007, compared to 16.0% a year ago.For the first nine months of 2007, ROTE was 16.9% compared to 16.1% in the first nine months of 2006.Management uses ROTE, a non-GAAP performance measure, to exclude the goodwill created by the 2004 acquisition of Issaquah Bancshares and believes that it provides a more consistent comparison with pre-merger performance.Return on average assets (ROA) was 1.12% for the quarter versus 1.02% for the same quarter in 2006.For the first nine months of 2007, ROA was 1.13% versus 1.04% in the first nine months of 2006.The efficiency ratio improved to 52.7% in the third quarter of 2007, versus 54.9% in the same quarter a year ago, and 52.0% year-to-date compared to 54.2% in the same period a year earlier as revenue growth exceeded the increase in other expense. (more) Cascade Financial- 3Q07 Results October 23, 2007 Page 4 Conference Call Carol Nelson and Lars Johnson will host a conference call on Wednesday, October 24, at 11:00 a.m. PDT (2:00 p.m. EDT).Interested investors may listen to the call live or via replay at www.cascadebank.com under shareholder information.Investment professionals are invited to dial (303) 262-2143 to participate in the live call.A telephone replay of the call will be available for a month at (303) 590-3000, using passcode 11097613#. About Cascade Financial Established in 1916, Cascade Bank, the only operating subsidiary of Cascade Financial Corporation, is a state chartered commercial bank headquartered in Everett, Washington.Cascade Bank has proudly served the Puget Sound region for over 90 years and operates 20 full service branches in Everett, Lynnwood, Marysville, Mukilteo, Shoreline, Smokey Point, Issaquah, Clearview, Woodinville, Lake Stevens, Bellevue, Snohomish and North Bend. In July 2007, Cascade was named to Sandler O’Neill’s Bank and Thrift Sm-All Stars –
